DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Carroll on 6/30/22.
The application has been amended as follows: 
In claim 1, line 10 after “spacer” insert –that has a first end and a second end--.
In claim 1, line 10 after “electrical conductor” insert –such that the first end is adjacent axially to the remaining electrical insulation and such that the second end of the spacer extends axially beyond the end of the TEC and encases the end of the electrical conductor--.
In claim 9, line 8 “.” has been replaced with --, wherein the spacer has a first end and a second end and includes an electrical insulator material, and the first end of the spacer is adjacent to the axially recessed electrical insulation and the second end of the spacer extends axially beyond the end of the TEC such that the end of the electrical conductor is encased by the spacer.--

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest either alone or in combination a method as recited by claim 1, particularly welding an end member to an outer surface of the outer tube at a weld joint that is axially between the end of the TEC and the end of the electrical insulation to protect the electrical insulation from heating damage from welding; and replacing the section of electrical insulation proximate the end of the TEC by inserting a spacer that has a first end and a second end into the end of the TEC between the outer tube and the electrical conductor such that the first end is adjacent axially to the remaining electrical insulation and such that the second end of the spacer extends axially beyond the end of the TEC and encases the end of the electrical conductor after welding the end member to the outer surface of the TEC, wherein the spacer includes an electrically insulative material.
The prior art of record does not teach or suggest either alone or in combination an assembly as recited by claim 9, particularly a tubing-encased conductor (TEC), wherein the electrical insulation has an end that is axially recessed relative to an end of the TEC; an end member joined to an outer surface of the outer tube at a weld joint that is axially between the end of the TEC and the end of the electrical insulation; and a spacer in the end of the TEC between the outer tube and the electrical conductor, wherein the spacer has a first end and a second end and includes an electrical insulator material, and the first end of the spacer is adjacent to the axially recessed electrical insulation and the second end of the spacer extends axially beyond the end of the TEC such that the end of the electrical conductor is encased by the spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735